The Court does not find any error in the instructions given to the jury. In the construction of the act of 1819 (Rev. Stat., c. 50, s. 8), to avoid parol contracts for the sale of lands and slaves, it *Page 141 
has been settled that the act has no effect upon executed contracts, but operates only to avoid every executory contract to sell or convey lands or slaves, unless there be a written memorandum thereof, signed by the party sought to be charged thereby. Choate v. Wright, 13 N.C. 289. If a parol agreement be made for the sale of a slave, neither party can sue the other for a breach thereof. The vendor cannot sue for the price, nor the vendee for nonperformance of the agreement to convey. But after a sale, completed by delivery or otherwise, the vendor may sue for the purchase money, or the vendee, because the vendor has retaken the salve. The plaintiff has not brought his action upon the agreement. He treats the agreement as having been executed, and claims the money, which, in consequence of the execution of that agreement, became due to him. The case states the facts to be, that the plaintiff being the equitable owner of the land, agreed to sell it to the defendant,   (199) and the defendant engaged to resell it, and, retaining part of the purchase money to satisfy the debt which the plaintiff owed him, to pay over the residue to the plaintiff. Now if the legal character of the agreement was for a sale and resale, such sale and resale have been effectually made. The sale of the plaintiff was completed by the conveyance of the title to the defendant by the plaintiff's trustees, who had bound themselves to make title as they should be required by the plaintiff — and the resale was completed by the defendant's conveyance to the purchaser from him. It would be repugnant to the plainest principles of justice, to allow him to pocket that part of the purchase-money, which was to be paid to the plaintiff as the consideration for his sale. But thelegal character of the transaction would rather seem to be, notwithstanding the terms which the parties used, or the forms in which the transaction was conducted, that the defendant sold the plaintiff's land for him, upon the agreement of the plaintiff that the defendant might deduct from the proceeds the amount of the debt due to himself. The delivery of the bond for title by the plaintiff to the defendant, and the conveyance to the defendant, by the plaintiff's trustees, may fairly be regarded as but the means employed to enable the defendant to sell the plaintiff's land. If this view can be sustained, then clearly all the money received by the defendant in consequence of this sale, over the sum which he had a right to retain for his own demand, was money received for the use of the plaintiff.
On the other point made, the only doubt was, whether the defendant had received the price of the land before suit was brought. This was a question of fact fit for the jury. There certainly was evidence tending to establish it, and the effect of that evidence was properly submitted to them.
PER CURIAM.                                                No error.
Cited: Sprague v. Bond, 108 N.C. 385; Brogden v. Gilson, 165 N.C. 19. *Page 142 
(200)